DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 5-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

With the Applicant’s statement of common ownership of U. S. Patent 11,001,263 and the current application at the effective filing date of the current application, that patent has been excepted as prior art.
The prior art deemed closest to the claimed invention is Oba, U. S. Patent 6,134,498 and Okada et al., U. S. Patent Application Publication 2007/0102208, both of which were cited in the first Office Action of 22 July 2021.  
As shown in the graph in figure 2 of Oba, an accelerator angle of α, which is close to 0%, or smaller is considered a braking request.  The engine throttle is closed (0%) at an accelerator angle of α, and as the accelerator angle decreases from α toward 0%, the vehicle brakes are 
Okada et al. has to do with determining the braking force generable by a powertrain and supplementing the braking force using the vehicle brake system, when necessary, under the particular circumstance of a switch of a hybrid vehicle from an electric drive (EV) mode to a hybrid drive (HEV) mode while the vehicle is coasting ([0007]-[0008], [0015]).  Okada et al. does not include calculating a braking request when a driver performs an acceleration operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659